Order entered November 23, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-16-00744-CV

                     ROBBIE LESA HAMES HORTON, Appellant

                                           V.

                          KIMBERLY A. STOVALL, Appellee

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-14190

                                        ORDER
       Before the Court is appellant’s November 21, 2016 second unopposed motion for

extension of time to file her brief. We GRANT appellant’s motion and ORDER the brief filed

by DECEMBER 7, 2016.

       We caution appellant that no further extension will be granted absent extenuating

circumstances.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE